DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 11/02/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021 and 06/21/2022 are being considered by the examiner.  The Examiner further notes that KR- 1020190088380 document listed in the IDS filed on 02/08/2021 is being crossed-out and not being considered because the document is not in English and an English-translation version of the document is not being provided.

Claim Objections
Claims 15-20 are objected to because the claims recite contingent limitations in a method claim.  In this case, claim 15 recites a method having the contingent limitation “when it is determined to adjust the profile ladder, adding a profile from the available profiles to the profile ladder or removing a profile from the subset of available profiles” that follows the limitation “determining whether to adjust the profile ladder for the session based on the analyzing of the playback conditions”.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04 (II).
In this case, the claimed invention may be practices without the condition “when it is determined to adjust the profile ladder”.  That is the claimed invention may be practiced when it is determined NOT to adjust the profile ladder.  In such situation, the limitation “when it is determined to adjust the profile ladder, adding a profile from the available profiles to the profile ladder or removing a profile from the subset of available profiles” is not required.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ganjam et al. (US Patent No. 10,178,043), hereinafter “Ganjam”.
Claim 1- Ganjam discloses a method [col. 2 lines 6-23 and/or claim 9] comprising: 
receiving, by a computing device, session features for a session associated with a request for a video from a client [col. 4, lines 38-49 and col. 4 line 57 through col. 5 line 3: content distribution coordinator (CDC) receives session features for a session (e.g., multidimensional client information) associated with a request for a video from a client]; 
predicting, by the computing device, network conditions for the session using the session features [e.g., col. 16 lines 26-42 and/or col. 4 lines 5-29; also see col. 25 lines 9-25 and/or col. 21 lines 11-37: predicting network conditions (e.g., maximum bitrate cap, optimal bitrate range, quality score, etc.) for the session using the multidimensional client information (session features)];
selecting, by the computing device, a subset of available profiles based on the network conditions, wherein the available profiles are associated with a different playback characteristic [col. 5 lines 4-31, col. 11 line 61 through col. 13 line 5: selecting a subset of available bitrates (profiles) based on multidimensional client information comprising network conditions (e.g., bit rage average bitrate, interruptions, etc.), wherein available bitrates (available profiles) are associated with a different playback characteristic]; and 
providing, by the computing device, a profile ladder that includes the subset of available profiles for playback of the video to the client, wherein the profile ladder restricts the client to using the subset of available profiles to request segments of the video during the session [col. 5 lines 32-38 and col. 5 lines 4-31: providing a reduced manifest file (a profile ladder) that includes a subset bitrate range for playback of the video to the client, the reduced manifest file restricts the client to using the subset of available bitrates to request segments of the video during the streaming session].

Claim 2 – Ganjam further teaches predicting the network conditions comprises: inputting the session features into a prediction network to predict the network conditions [Fig. 3, col. 11 line 57 through col. 12 line 16, col. 12 lines 52-65 and col. 16 line 1-42: inputting the multidimensional client information for the session (session features) into a content distribution coordinator (a prediction network) to predict the network conditions].

Claim 3 – Ganjam also discloses the network conditions comprise at least one of a predictable available bandwidth and a quality of service metric [e.g., col. 21 lines 11-37: the network conditions (results returned by the prediction algorithm) includes quality score, maximum bitrate cap and optimal bitrate range].

Claim 5 – Ganjam further teaches selecting the subset of available profiles comprises: selecting a profile subset from a plurality of profile subsets, wherein each profile subset includes a different subset of available profiles [e.g., see Fig. 4B and col. 28, lines 7-17:  selecting an optimal bitrate range (a profile subset) from a plurality of profile subsets (plurality of subsets of available profiles/birate ranges based on multidimensional information), each profile subset/bitrate range includes a different subset of available bitrates].

Claim 6 – Ganjam also teaches selecting the subset of available profiles comprises: predicting the profiles in the subset of available profiles, wherein the subset of available profiles is dynamically predicted without selecting from a fixed profile subset [e.g., col. 3 line 61 through col. 4 line 29; and/or col. 5, lines 4-38].

Claim 7 – Ganjam further teaches selecting the subset of available profiles comprises: applying a set of rules to the network metrics to select the subset of available profiles [e.g., col. 12 line 42 through col. 15 line 40 and col. 15 line 59:  applying a set of policies to the network metrics to select an appropriate bitrate range (subset of available profiles)].

Claim 8 – Ganjam also teaches selecting the subset of available profiles comprises: applying a set of rules to the network metrics to select one of a plurality of profile subsets, wherein each profile subset includes a different subset of available profiles [col. 12 line 42 through col. 15 line 40 and col. 15 line 63: applying a set of policies to the network metrics to select one of a plurality of bitrate ranges (different ranges of bitrates), each bitrate range (each profile subset) includes a different subset of available bit rates].

Claim 9 – Ganjam also teaches providing the profile ladder comprises: sending the profile ladder to the client, wherein the client applies a restriction to using the subset of available profiles to request segments of the video during the session [col. 5 lines 4-31 and col. 5 lines 32-38, also see col. 31 line 60 through col. 31 line 11, and lines 48-51:  sending a reduced manifest file (a profile ladder) that includes a subset bitrate range for playback of the video to the client, the reduced manifest file restricts the client to using the subset of available bitrates to request segments of the video during the streaming session, hence the client applies a restriction to using the subset of available bitrates to request a segment video; alternatively, see col. 32 lines 12-22].

Claim 13 – Ganjam also teaches the client is allowed to remove a profile to the subset of available profiles upon starting playback of the video [col. 6 lines 21-51].

Claim 14 is directed to similar limitations as in claim 1 above and hence, is considered accordingly.

Claim 15 – Ganjam teaches a method [col. 2 lines 6-23 and/or claim 9] comprising: 
receiving, by a computing device, a profile ladder that includes a subset of available profiles, wherein the subset of available profiles is determined for a session to playback a video [col. 5, lines 50-58 and col. 6 lines 7-35: client device receives a list of usable bitrates (a profile ladder) from the CDC, the list of usable bitrates comprising a subset of available profiles, the subset of  available bitrates/profiles is determined by CDC for a video streaming session for playback]; 
sending, by the computing device, a request for a segment of video using a profile in the profile ladder [col. 6 lines 62-67]; 
analyzing, by the computing device, playback conditions for the playback of the video [col. 3 lines 5-10:  client-side ABR logic analyzes playback conditions based on changing network conditions]; 
determining whether to adjust the profile ladder for the session based on the analyzing of the playback conditions [col. 3 lines 5-10 and col. 6 lines 21-51:  client reduction logic determines whether to adjust the list of bitrates to rewrite manifest file]; and 
when it is determined to adjust the profile ladder, adding a profile from the available profiles to the profile ladder or removing a profile from the subset of available profiles [e.g., col. 3 lines 5-10 and col. 6 lines 21-51: client reduction logic removing bitrate(s) from a bitrate range that fall below the bitrate threshold (profile ladder)].

Claim 17 – Ganjam further teaches determining whether to adjust the profile ladder comprises: 
determining whether available bandwidth is greater than a threshold [col. 14 line 63 through col. 15 line 14 and col. 15 lines 24-35:  determining that the gaming device is able to render content at higher bitrates (available bandwidth is greater) than 4Mbps (a threshold)]; and 
removing a profile that was previously added to the subset of available profiles [col. 14 line 63 through col. 15 line 35, and col. 6 lines 7-51: e.g., removing the 7Mbps profile from the bitrange subset based on the policy].

Claim 18 – Ganjam aslo teaches determining whether to adjust the profile ladder comprises: 
determining whether available bandwidth is greater than a threshold or a buffer length is greater than a threshold [col. 14 line 63 through col. 15 line 14 and col. 15 lines 24-35:  determining that the gaming device is able to render content at higher bitrates (available bandwidth is greater) than 4Mbps (a threshold)]; and 
removing a profile that was previously added to the subset of available profiles [col. 14 line 63 through col. 15 line 35, and col. 6 lines 7-51: e.g., removing the 7Mbps profile from the bitrange subset based on the policy].

Claim 20 – Ganjam also teaches the subset of available profiles is predicted based on predicted network conditions for the session [col. 16 lines 26-42 and/or col. 4 lines 5-29; also see col. 25 lines 9-25 and/or col. 21 lines 11-37: optimal bitrate range (subset of available profiles) is predicted based on predicted network conditions (e.g., maximum bitrate cap, optimal bitrate range, quality score, etc.) for the session].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjam (US Patent No. 10,178,043) as applied to claim 1 above, and further in view of Chu et al. (US 2020/0099733), hereinafter “Chu”.
Claim 4 – Ganjam teaches providing a prediction network with historical session features for the client to generate a prediction model to predict the network conditions from the session features [col.7 line 50 through col. 8 line 30, col. 11 line 57 through col. 12 line 16, col. 12 line 52 through col. 13 line 5, col. 13 line 52 through col. 14 line 2, and col. 16 lines 1-42].
Ganjam is silent regarding training a prediction network.
However, in an analogous art, Chu teaches training a prediction network with historical session features for the client to generate a prediction model to predict the network conditions from the session features [¶0023, ¶0025, ¶0050 (lines 1-10) and ¶0055].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of training a prediction network for an adaptive bitrate (ABR) controller taught by Chu and the technique of predicting optimal bitrate range for a video session based on multidimensional client information taught by Ganjam to improve the user experience and user engagement during content streaming by using and training machine learning model to optimize both the user experience and user engagement across a wide variety of multimedia content and network conditions (see Chu ¶0012).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjam (US Patent No. 10,178,043) as applied to claim 1 above, and further in view of Wu et al. (US Patent No. 11,102,260), hereinafter “Wu”.
Claim 10 – Ganjam teaches sending the profile ladder [e.g., col. 5 lines 32-38; alternatively, see col. 6, lines 17-20].  Ganjam also discloses a content delivery network [see Fig. 1A and/or 1B].
Ganjam is silent regarding sending the profile ladder to the content delivery network.
However, in an analogous art, Wu teaches sending the profile ladder to a content delivery network, wherein the content delivery network communicates the profile ladder to the client [see Fig. 1 and col. 1 line 60 through col. 2 line 23:  bitrate thinning service 114 sends thinned manifest 112b (profile ladder) to the ISP/CDN, wherein the CDN communicates the thinned manifest 112b to the client 110b].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of sending a thinned/reduced manifest to a streaming client device via a CDN taught by Wu and the technique of providing optimal bitrate range for a video session based on multidimensional client information taught by Ganjam to improve the usability of the system by providing another design option for broadcasting live event while enhancing the management of network resources for live events (see Wu col. 7, lines 42-48).

Claim 11 – the combination of Ganjam in view of Wu, specifically Ganjam, further teaches a manifest that is sent to the client includes information for all available profiles for a segment of video, and the client applies a restriction to using the subset of available profiles to request a profile for the segment video [Fig. 1B, col. 5 line 50 through col. 6 line 35].


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjam (US Patent No. 10,178,043) as applied above, and further in view of Shah et al. (US 2015/0201042), hereinafter “Shah”.
Claim 12 – Ganjam teaches the client is allowed to remove a profile from the subset of available profiles upon starting playback of the video [col. 5 lines 50-58 and col. 6 lines 7-51].
Ganjam is silent regarding adding a profile to the available profiles.
However, in an analogous art, Shah teaches to add a profile to the subset of available profiles [¶0017].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of adaptively adding additional bitrates to a manifest taught by Shah and the technique of allowing the client to modify a bitrate range for a video session taught by Ganjam to improve the user experience by optimizing bitrate selection in an adaptive bitrate client application to best suit the network conditions (see Shah ¶0012).

Claim 16 – Ganjam teaches determining whether to adjust the profile ladder [e.g., col. 6, lines 7-51] comprises: 
maintaining information for rebuffering occurrences during the playback of the video [col. 7 lines 50-63 and col. 38 lines 13-20:  monitoring (hence maintaining) quality metrics including re-buffering occurrences].
Ganjam also teaches removing a profile in the subset of available profiles [col. 6 lines 21-51].
Ganjam is silent regarding adding a profile.
However, in an analogous art, Shah teaches adding a profile with a bandwidth that is lower than a profile with a lowest bandwidth in the available profiles [¶0027-¶0028].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of adaptively adding additional bitrates to a manifest taught by Shah and the technique of modifying a bitrate range for a video session taught by Ganjam to improve the user experience by optimizing bitrate selection in an adaptive bitrate client application to best suit the network conditions (see Shah ¶0012).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjam (US Patent No. 10,178,043) as applied to claim 15 above, and further in view of Liu (US 2016/0112484).
Claim 19 – Ganjam teaches determining whether to adjust the profile ladder comprises: removing a profile with a bitrate that is higher than a profile with a highest bitrate in the subset of available profiles [col. 6, lines 40-51: client device removes profile(s) higher than the bitrate cap (a profile with a highest bitrate) in the usable bitrate range (subset of available profiles)].
Ganjam is silent regarding adding a profile with a bitrate that is higher than a provide with a highest bitrate in the subset of available profiles.
However, in an analogous art, Liu teaches adding a profile with a bitrate that is higher than a profile with a highest bitrate in the subset of available profiles [¶0063:  adding (back) the 2100k bitrate profile that is higher than the 900k profile in the subset of available profiles containing 500k and 900k bitrate profiles (a profile with a highest bitrate in the subset of available profiles)].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of adaptively adding additional bitrates to a manifest based on the streaming conditions taught by Liu and the technique of modifying a bitrate range for a video session taught by Ganjam to improve the user experience by seamlessly transitioning to playing back the data stream using the updated manifest without disrupting the playback of the data stream (see Liu ¶0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423